FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of November, 2007 Commission File Number: 333-07654 ENDESA, S.A. (Translation of Registrant's Name into English) Ribera del Loira, 60 28042 Madrid, Spain (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F: Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Yes No X Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Yes No X Indicate by check mark whether by furnishing the information contained in this Form, the Registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934: Yes No X If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): N/A RELEVANT FACT New York, November 28, 2007. Pursuant to the decision by Endesa’s (NYSE:ELE) Board of Directors to delist Endesa’s ADRs from the New York Stock Exchange and deregister the securities under the U.S. Securities Exchange Act of 1934, on November 27, 2007, Endesa filed a Form 25 with the SEC which can be found on the SEC EDGAR database under Endesa’s original registered name, National Electric Co. Based on the filing date of the Form 25, Endesa expects that the last day of trading of its ADRs on the New York Stock Exchange will be December 6, 2007. In addition, the deposit agreement relating to the ADRs will terminate as of December 24, 2007. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. ENDESA, S.A. Dated:November 28, 2007 By: /s/ Álvaro Pérez de Lema Name: Álvaro Pérez de Lema Title: Manager of North America Investor Relations
